DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CHASTITY VALDES,
                             Appellant,

                                     v.

                       SHANE SANTACROCE,
                            Appellee.

                              No. 4D18-2862

                              [July 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. 08-8396 FMCE
(36).

  Chastity Valdes, Hudson, pro se.

  Joseph Zager of ZagerLaw, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.